DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning ofcomputer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009;p. 2. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-,11-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LELEANNEC et al. US Patent Pub. No.: 2021/0274182 A1, hereinafter, ‘LELEANNEC’.
 	Consider Claims 1, 11-12,  LELEANNEC teaches an encoding/decoding method, comprising: generating a bitstream by performing entropy encoding that uses an entropy model on an input image (e.g., see 0188-0203 ); and transmitting or storing the bitstream(e.g., see 0188-0203).
 	Consider Claims 2 and 13,  LELEANNEC teaches wherein: the entropy model is a context-adaptive entropy model(e.g., see 0188-0203 ), and the context-adaptive entropy model exploits three different types of contexts(e.g., see 0188-0203 ).
 	Consider Claims 5 and 16 ,  LELEANNEC teaches wherein: the entropy model is a context-adaptive entropy model (e.g., see at least 0077), and the context-adaptive entropy model uses a global context(e.g., see at least 0077).
 	Consider Claims 6 and 17 ,  LELEANNEC teaches wherein the entropy encoding/decoding is performed by combining an image compression network with a quality enhancement network (e.g., see at least 0017-0018 – quality enhancement is met based on improved efficiency).
 	Consider Claims 10 ,  LELEANNEC teaches a  storage medium storing the bitstream generated by the encoding method of claim 1 (e.g., see at least 0003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 7 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over LELEANNEC et al. US Patent Pub. No.: 2021/0274182 A1, hereinafter, ‘LELEANNEC’ in view of Bai et al. US Patent No.: 10,225,607, hereinafter, ‘Bai’.
 	Consider Claims 7 and 18, LELEANNEC teaches the claimed invention except wherein the quality enhancement network is a very deep super resolution network (VDSR), a residual dense network (RDN) or a grouped residual dense Network (GRDN).
 	In analogous art, Bai teaches wherein the convolution neural network module is a deep residual convolution neural network (DRSCN) module, a Super Resolution using Deep Convolutional Neural Network (SRCNN) module, or a very deep convolution network (VDSR) module (e.g., see at least claim 5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to a try wherein a convolution neural network module is a deep residual convolution neural network (DRSCN) module, a Super Resolution using Deep Convolutional Neural Network (SRCNN) module, or a very deep convolution network (VDSR) module for the purpose of video processing to arrive at wherein the quality enhancement network is a very deep super resolution network (VDSR), a residual dense network (RDN) or a grouped residual dense Network (GRDN).





Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LELEANNEC et al. US Patent Pub. No.: 2021/0274182 A1, hereinafter, ‘LELEANNEC’ in view of YEN et al. US Patent Pub. No.: 2019/0034734 A1, hereinafter, ‘YEN’.
 	Consider Claim 3 and 14, LELEANNEC teaches the claimed invention except encoding method of claim 2, wherein the contexts are used to estimate parameters of a Gaussian mixture model.
 	In analogous art, YEN teaches encoding method of claim 2, processing parameters of a Gaussian mixture model (e.g., see at least 0066).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try processing parameters of a Gaussian mixture model to arrive at the claimed encoding method of claim 2, wherein the contexts are used to estimate parameters of a Gaussian mixture model for the purpose of processing video.
 	Consider Claim 4 and 15, LELEANNEC teaches the claimed invention except wherein the parameters include a weight parameter, a mean parameter, and a standard deviation parameter
 	In analogous art, YEN teaches encoding method of claim 2, processing parameters of a Gaussian mixture model (e.g., see at least 0066).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try processing parameters of a Gaussian mixture model to arrive at the claimed wherein the parameters include a weight parameter, a mean parameter, and a standard deviation parameter for the purpose of processing video.


Allowable Subject Matter
Claims 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646